Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 1 of 9



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                              CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense
   Research, LLC

            Plaintiffs,

   v.

  CRAIG WRIGHT

            Defendant.

        PLAINTIFFS' CORRECTED VERIFIED MOTION FOR ATTORNEYS' FEES 1

          At the August 26, 2019 hearing on Plaintiffs Motion to Compel (ECF No. [210]) the Court

 found that "an award of attorney's fees is warranted against Dr. Wright, but not against his

 counsel" and that "the plaintiffs are entitled to receive reasonable attorney's fees and expenses

 related to" ECF No. [210] and ECF No. [155]. 8/26/19 Hrg. Tm. at 72:1-2, 89:18-20.

          Consequently, and pursuant to Federal Rule of Civil Procedure 37(a), Local Rule 7.3(a)

 and (b), as well as the Court's written Order On Plaintiffs' Motion to Compel (ECF No. [277]),

 Plaintiffs respectfully request the Court award Plaintiffs' the following reasonable expenses and

 attorneys' fees related to:

         (1) filing and litigating their Motion to Compel Defendant to Comply with this Court's

             Orders Directing Him to Produce a List of the Bitcoins He Held as of December 31,

             2013 (ECF [210]); and




 1 This Motion is identical to Plaintiffs' Original Motion for Attorney's Fees except as follows: (1) pursuant to Local
 Rule 7.3(a)(7), this corrected Motion is verified; (2) pursuant to Local Rule 7.3{a)(4), the terms of Plaintiffs' fee
 agreement with counsel are set forth; and (3) the redactions to the Boies Schiller invoices in Exhibit 2 have been
 changed to show the hourly rates of the attorneys for whom Plaintiffs are seeking payment of their fees.


                                                             1
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 2 of 9



            (2) filing and litigating an opposition to Defendant's Motion Regarding Production of a List

                of the Public Addresses of his Bitcoin as of December 31, 2013 (ECF No. [155]), which

                the Court construed as a Motion for Protective Order. (See DE [277] at 28.)

      I.     Background

             In Plaintiffs first set of interrogatories, served on July 26, 2018, Plaintiffs requested Craig

 "[i]dentify the ... public addresses for any cryptocurrency that ... you possess the private keys

 to." (ECF No. 92-2 at 8.)

             On March 14, 2019 this Court ordered Craig to provide this information in a different form.

 (ECF No. [145-5] at 21-24). Specifically, the Court ordered Craig to produce a listing of his Bitcoin

 holdings as of December 31, 2013, so that Plaintiffs could trace these coins forward. (Id at 18, 21-

 24. ). The Court further ordered Craig to produce this list before his deposition or else move for a

 protective order. (Id at 28). Craig did not comply with that Order, thereby preventing Plaintiffs

 from questioning him about the list at his deposition.

            Nearly nine months after Plaintiffs' initial request, one international deposition, and four

 discovery hearings before this Court, Craig finally moved for a protective order where he claimed

 (for the first time) that he "transferred ownership of all his Bitcoin into a blind trust" in 2011 and

 could not identify the public addresses associated with his pre-2014 bitcoin holdings. (ECF No.

 [155] at 2). Craig's motion contained arguments that directly contradicted his sworn deposition

 testimony. On receiving the motion, Plaintiffs spent time reviewing it, trying to reconcile it with

 Craig's past statements, reviewing previous discovery material, and drafting a response. (ECF No.

 [162].)2 The Court denied Craig's Motion and ordered him to provide documents and sworn

 statements regarding the alleged blind trust. (ECF No [166].)



 2
     The Response was filed under seal. A redacted version is filed in the public record at Docket Entry 183.


                                                             2
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 3 of 9



        Craig then filed the sworn statements, and produced some of the documents he was ordered to

  provide. (Craig Wright Declaration, (May 8, 2013), Craig Wright Declaration, (May 13, 2013).)

 Nevertheless, Craig still failed to provide a listing of his bitcoin holdings as of December 31, 2013.

            On May 30, 2019, Plaintiffs' counsel attended a meet and confer with Craig's counsel to

 address this deficiency. When defense counsel stated the list was not forthcoming, Plaintiffs moved

 to compel it again. (ECF No. [197]). 3 As part of that motion, Plaintiffs asked the Court to compel

 the list under oath, compel another deposition of Craig, and impose sanctions under Rule 37. (Id.

 at 6). Craig filed a response arguing compliance was impossible. (ECF No. [204]). 4

            On June 11, the Court held a hearing on Plaintiffs' Motion where it ordered Craig to appear

 for a deposition on June 28, 201 7 to allow Plaintiffs to question him about, inter alia, his Bitcoin

 holdings. (ECF No. [221] at 32). The Court then told Craig he'd have one final opportunity to

 produce the listing. (Id. at 32-33). If he had not produced it in time, the Court would hold a show

 cause hearing to determine why it should not certify facts to Judge Bloom for a contempt hearing

 due to his non-compliance. (Id). Finally, the Court warned Craig it would also make a separate

 determination as to whether sanctions under Rule 37 were appropriate. (Id. at 32-33.)

            Craig did not produce the listing and the show cause hearing went forward. The hearing

 took three days, however, due to the length of time needed to properly examine the relevant fact

 and expert witnesses.

            To prepare for the evidentiary hearing, Plaintiffs engaged Dr. Matthew Edman, an expert

 in applied cryptography and digital forensics. Dr. Edman's hourly rate for this engagement is $560

 per hour. Dr. Edman worked extensively with Plaintiffs to demonstrate that Craig's sworn

 testimony was perjurious, and that many of the documents Craig produced under sworn statements


 3   A redacted copy was filed at DE 210.
 4
     A redacted copy was filed at DE 211.


                                                    3
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 4 of 9



  of authenticity were forgeries. Dr. Edman flew down from New York to testify at the June 28

 hearing, but the examination of Craig took the balance of June 28. Accordingly, Dr. Edman had to

 prepare again and return on August 5, 2019 to testify.

          Prior to his testimony, and at the suggestion of the Court, Dr. Edman prepared an expert

 report to disclose his general findings prior to his testimony. In a continued effort to demonstrate

 that Craig's testimony was perjurious and his evidence forged, Plaintiffs (after Craig's initial

 testimony and before the second day of hearings) took the deposition of Jonathan Warren, the

 creator ofBitmessage. Mr. Warren testified that the Bitmessages submitted by Craig were forgeries

 as they pre-dated the Bitmessage software itself (ECF No. 261-1, 20-33, 93-95). His testimony

 also demonstrated that Craig's sworn testimony about the release date of Bitmessage was false.

 (ECF No. 261-1, 16:2-9). 5

          This Court found that Craig's "willful and bad faith pattern of obstructive behavior,

 including submitting incomplete or deceptive pleadings, filing a false declaration, knowingly

 producing a fraudulent trust document, and giving perjurious testimony at the evidentiary hearing"

 (ECF No, [277 at 27]) constituted a sustained and concerted effort to impede Plaintiffs' discovery

 into his bitcoin holdings. The Court further concluded that Craig's "conduct has wasted substantial

 amounts of the Court's time and the plaintiffs' time and resources, which could have been saved.

 His behavior has unnecessarily protracted this litigation." (ECF No. [276] at 87: 10-13.) The Court

 concluded that "there is clear and convincing evidence that Dr. Wright's noncompliance is willful

 and in bad faith, that plaintiffs have been prejudiced in the amount of time and money and diversion

 that has been occasioned upon them .. ."(Id.at 14-17.)




 s Plaintiffs are not seeking fees or costs associated with Mr. Warren's deposition.


                                                            4
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 5 of 9



         In all, Plaintiffs' efforts to compel Craig's compliance with the Court's orders included

  filing the initial Motion to Compel (ECF No. [210]), opposing Craig's Motion for Protective Order

  (ECF No. [162]), appearing for at least two (2) days of discovery hearings, two depositions, and

  attending three days of evidentiary hearings. Additionally, it caused Plaintiffs' to have to retain an

 expert in digital forensics. Plaintiffs seek their reasonable expenses and attorneys' fees incurred in

 these efforts.

         Plaintiffs state that their agreement with counsel involves a mixed hourly fee/contingent

 fee agreement, where 50% of counsel's hourly rates are paid as invoiced (up to certain caps not

 applicable to the invoiced time), the other 50% of hourly rates being paid on collection of any

 recovery (after costs are reimbursed), and with any remaining recovery to be split between

 Plaintiffs and counsel pursuant to pre-determined percentages.

  II.    Argument

         Rule 37(a)(5)(A) provides that Plaintiffs are entitled to "reasonable expenses incurred ...

 including attorneys' fees" for making and resolving a successful motion to compel. Fed. R. Civ.

 P. 37; see also Fed. R. Civ. P. 37(b)(2)(C). Local Rule 7.3 similarly permits an award of attorneys'

 fees for final orders, and courts in this Circuit regularly award attorneys' fees and costs arising

 from a motion to compel. See, e.g., Lawrence v. Bayview Loan Servicing, LLC, No. 16-21415-

 CIV, 2017 WL 2313485, at* 1 (S.D. Fla. Mar. 16, 2017), report and recommendation adopted,

 No. CV 16-21415-CIV, 2017 WL 2312920 (S.D. Fla. May 26, 2017); Nation Motor Club, Inc. v.

 Stonebridge Cas. Ins. Co., No. 10-81157-CIV, 2013 WL 6729648, at* 1 (S.D. Fla. Aug. 2, 2013).

         "The existing settled law in this Circuit mandates calculating a reasonable attorney's fee

 by using the lodestar method, which requires [the] Court to multiply counsel's reasonable hourly

 rate by the reasonable hours expended." Katz v. Chevaldina, 127 F. Supp. 3d 1285, 1301 (S.D.




                                                   5
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 6 of 9



     Fla. 2015) (citing Norman v. Hous. Auth. OfMontgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)).

  "A reasonable hourly rate is defined as the prevailing market rate in the relevant legal community

     for similar services by lawyers of reasonably comparable skills, experience, and reputation."

  Ecomed, LLCv. Asahi Kasei Med Co., Ltd, No. 17-61360-CIV, 2018 WL 4193642, at *2 (S.D.

 Fla. June 21, 2018) (Reinhart, J. ). There is a "strong presumption" that the lodestar figure

 represents a "reasonable" fee. Irish v. Reynolds, No. 13-Civ-10063, 2018 WL 1863765, at *2 (S.D.

 Fla. Jan. 9, 2018) (quoting City of Burlington v. Dague, 505 U.S. 557,562 (1992)).

            Plaintiffs seek their attorneys' fees incurred in filing and litigating Craig's Motion

 Regarding Production of a List of the Public Addresses of his Bitcoin as of December 31, 2013

 and Plaintiffs' Motion to Compel, based on the rates and time spent that were charged to Plaintiffs

 in this case. As such, those rates are reasonable under the applicable standard.

            Specifically, Plaintiffs are seeking $592,558 in attorneys' fees, which includes time for the

 following individuals:

            (1) Vel Freedman - Mr. Freedman is a partner at Roche Freedman LLP with substantial

                experience litigating complex commercial matters and a specialized understanding of

                cryptocurrency, bitcoin, and blockchain technologies. 6 Mr. Freedman is a 2019

                recipient of the Daily Business Review's professional excellence award as an attorney

                "On the Rise." Mr. Freedman spent 245.6 hours working on the matters covered by this

                motion and his hourly rate for this matter is $900.

            (2) Kyle Roche - Mr. Roche is a partner at Roche Freedman LLP with experience handling

                complex commercial matters. 7 Mr. Roche, who holds a chemical engineering degree,


 6
     While working on this case, but prior to August 1, 2019, Mr. Freedman was counsel at Boies Schiller Flexner LLP.

 7
  While working on this case, but prior to August 1, 2019, Mr. Roche was an associate at Boies Schiller Flexner
 LLP.


                                                           6
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 7 of 9



                 has published numerous articles on bitcoin and blockchain technologies and has

                 presented on these issues in various fora. Mr. Roche spent 295.6 hours working on the

                 matters covered by this motion and his hourly rate for this matter is $690.

             (3) Andrew Brenner- Mr. Brenner is a partner at Boies Schiller Flexner LLP with over 25

                 years of experience litigating complex cases through trial. He is the head of litigation

                 and co-Administrative Partner of the Miami office of Boies Schiller Flexner LLP. Mr.

                 Brenner spent 133.2 hours working on the matters covered by this motion and his

                 hourly rate for this matter is $1050.

            (4) Stephen Lagos -Mr. Lagos is a second-year associate at Boies Schiller Flexner LLP.

                 Mr. Lagos focuses on complex commercial litigation. Mr. Lagos spent 45.4 hours

                 working on the matters covered by this motion and his hourly rate for this matter is

                 $610.

            Plaintiffs attach as Exhibit 1 the detailed accounting of all tasks performed during the hours

 billed. Plaintiffs also attach as Exhibit 2 the Roche Freedman LLP and Boies Schiller Flexner LLP

 invoices that reflect the time billed. 8

            In addition to $592,558 in attorneys' fees, Plaintiffs also seek $66,023.78 in expenses

 incurred, much of which is comprised of Dr. Edman's fees. Plaintiffs attach as Exhibit 3 detailed

 accounting for all expenses incurred. (See Ex. 2 for Roche Freedman LLP and Boies Schiller

 Flexner LLP invoices reflecting same.)

            Plaintiffs seek a total award of $658,581.78 for attorneys' fees and costs reflecting over

 719.8 hours incurred and charged to Plaintiffs by their counsel at Roche Freedman LLP and Boies

 Schiller Flexner LLP. This amount is based on reasonable hourly rates--commensurate with those



 8
     Privileged and irrelevant information has been redacted.


                                                                7
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 8 of 9



  actually charged by these and comparable firms in matters in this District-and an appropriate

  number of hours worked in light of the scope and extent of Craig's deception and the amount at

  stake in this litigation.

  III.      Conclusion

         For the forgoing reasons, Plaintiffs respectfully move the Court to award them $658,581.78 in

 attorneys' fees and costs for filing and litigating their Motion to Compel (ECF No. [210]) and in

 opposing Dr. Wright's Motion Regarding Production of a List of the Public Addresses of his

 Bitcoin as of December 31, 2013 (ECF No. [155]).

                                               VERIFICATION

            The undersigned has fully reviewed this filing, is familiar with its contents, and believes it

 is well grounded in fact and is justified.


                                                   ANDREW S. BRENNER

 Dated: December 20, 2019                          Respectfully submitted,

                                                   ROCHE FREEDMAN LLP

                                                   By:       Isl Velvel (Devin) Freedman
                                                          Velvel (Devin) Freedman
                                                          Florida Bar No.: 99762
                                                          200 South Biscayne Blvd., Suite 5500
                                                          Miami, Florida 3 313 1
                                                          Tel.:    (305) 357-3861
                                                          Email: vel@rochefreedman.com

                                                          Kyle W. Roche
                                                          Joes Delich
                                                          Admitted Pro Hae Vice
                                                          185 Wythe Avenue F2
                                                          Brooklyn, New York 11249
                                                          kvle@rochefreedman.com
                                                          Jdelich(a),rochefreedrnan.com

                                                          and



                                                      8
Case 9:18-cv-80176-BB Document 346 Entered on FLSD Docket 12/20/2019 Page 9 of 9




                                              BOIES SCHILLER FLEXNER LLP

                                              By:       Isl Andrew S. Brenner
                                                     Andrew S. Brenner
                                                     Fla. Bar No: 978663
                                                     100 SE Second Street, Suite 2800
                                                     Miami, Florida 33131
                                                     Tel.:    (305) 539-8400
                                                     Email: abrenner@bsfllp.com

                                                     Attorneys for Plaintiffs
                                                     IRA KLEIMAN, as the personal representative
                                                     of the Estate of David Kleiman, and W&K
                                                     Info Defense Research, LLC



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 20, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.

                                                     Isl Andrew S. Brenner
                                                         Andrew Brenner




                                                 9
